Exhibit 99.1 News Release For Immediate Release USA Technologies Contact: Investor Relations Contact: George Jensen, Chairman & CEO Marlon Nurse, Vice President Stephen P. Herbert, President & COO Porter, LeVay & Rose e-mail: sherbert@usatech.com Phone: (212) 564-4700 Phone: (800) 633-0340 USA Technologies, Inc. Announces Successful Conclusion of Rights Offering Malvern, PA, August 7, 2009 USA Technologies, Inc. (Nasdaq: USAT) announced today the receipt of $14,571,584 of gross proceeds at the closing of its rights offering. The net proceeds, after deduction of fees and expenses, including dealer-manager fees, are expected to be approximately $13,258,707.The Company intends to use the net proceeds for general corporate purposes, to fund future growth and its Quick Start Program for customers. In accordance with the terms of the Company’s rights offering, the Company issued an aggregate of 7,285,792 shares for $2.00 per share and 7,285,792 warrants. The warrants entitle the holder to purchase one share of common stock at the exercise price of $2.20 per share of common stock commencing January 1, 2010 and through December 31, 2011. Effective today, the warrants commenced trading on the Nasdaq Global Market under the symbol USATW. “We are pleased that USAT has been able to strengthen its equity capital base through the support of our shareholders and the investors who subscribed for shares through the rights offering. We are well positioned to grow, including through our Quick Start Program” said George R. Jensen, Jr., USAT's Chief Executive Officer.
